Citation Nr: 0107386	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  98-12 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
iritis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1982 to 
September 1987.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  In November 2000, the veteran was 
afforded a hearing before the undersigned Board Member. 


FINDING OF FACT

The veteran's bilateral iritis is shown to be recurrent and, 
therefore, a chronic disability, manifested by complaints of 
pain, watering and blurred vision, but not by visual field 
deficit, requirement for rest or other episodic incapacity.


CONCLUSION OF LAW

The schedular criteria for a 10 percent disability rating for 
the veteran's bilateral iritis have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991) amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1-4.14, 4.84a, Diagnostic Codes 6003, 
6009 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested an increased rating for his 
service-connected bilateral iritis.  Before addressing this 
issue, the Board notes that, on November 9, 2000, the 
President signed into law the "Veterans Claims Assistance 
Act of 2000", Pub. L. No. 106-175 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7) (hereinafter referred to as 
the "Act"), that substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims that were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claims of required information and evidence (see 
Pub. L. No. 106-475, § 3(a) (to be codified at 38 U.S.C. 
§§ 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, that is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action that 
VA will take.  If the records are Federal department or 
agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

As to the veteran's claim for an increased rating for his 
iritis disability, the Board has reviewed the veteran's claim 
in light of the Act, and concludes that the RO did not fully 
comply with the new notification requirements at the time the 
veteran's claim was filed.  Specifically, the veteran and his 
representative were not explicitly advised at the time the 
claim was received of any additional evidence required for it 
to be substantiated and the RO did not identify which 
evidence would be obtained by VA and which was the claimant's 
responsibility.  However, a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and the RO's statements and supplemental statements of 
the case clarified what evidence would be required to 
establish entitlement to a higher rating. The veteran and his 
representative responded to the RO's communications with 
additional evidence and argument, curing (or rendering 
harmless) the RO's earlier omissions.  See Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993); V.A.O.G.C. Prec. 16-92, para. 
16 (57 Red. Reg. 49,747 (1992)) ("if the appellant has 
raised an argument or asserted the applicability of a law or 
[Court] analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised").

The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Act, Pub. L. No. 106-475, § 3(a) (to be 
codified at 38 U.S.C. 5103A(d)).  The VA ophthalmologic 
compensation examination performed in May 1998 that is 
described below satisfied this obligation. The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record regarding his claim for a 
compensable rating for bilateral iritis. 

Factual Background

Service medical records show that the veteran was treated for 
chronic iritis of the left eye from January to February 1986.  
In May and March 1986, he was treated for a foreign body in 
his right eye and assessed with a corneal abrasion.  

Private medical records dated, in July 1997 from Dr. S., 
document the veteran's complaints of a painful right eye for 
the past several days with throbbing, tearing, redness, 
swelling and sensitivity to light.  He reported having iritis 
in 1985.  Right eye iritis was diagnosed and medication 
prescribed.  When seen days later, he reported bilateral 
throbbing, redness and tearing, swelling and light 
sensitivity.  The veteran used dark glasses.  On examination, 
his distance visual acuity without correction was 20/60 and 
20/25.  Central field of vision and motility were full, 
bilaterally, with no pupillary defect; the iritis was 
described as worsening.  In August 1997, the veteran reported 
improvement.  Distance visual acuity without correction was 
20/80+ and 20/30+ and the bilateral iritis was described as 
resolving.  A late August 1997 record indicates that the 
veteran reported no pain and his distance visual acuity 
without correction was 20/to 25.  His primary iritis was 
described as resolving.  

In May 1998, the veteran underwent a VA visual examination.  
According to the examination report, he had a history of 
iritis in both eyes that seemed to be flaring up but had not 
had current treatment.  On examination, the veteran's visual 
acuity was 20/20 in both eyes.  Motility was full, tension 
was 16, bilaterally, and the examiner diagnosed a history of 
iritis with no objective evidence of flare-up that day, but 
noted that the veteran felt his symptoms were increasing.  

In a June 1998 determination, the RO granted service 
connection for bilateral iritis and assigned a noncompensable 
disability evaluation.

According to August 1998 private ophthalmologic records from 
Dr. S., the veteran complained of an iritis flare-up for two 
days with blurred vision and pain.  His distance visual 
acuity with correction in the right eye was 20/20 (struggle) 
and in the left eye was 20/30 (struggle).  Extraocular 
movement was full, bilaterally, tear film was normal in both 
eyes and injected conjunctiva (trace) was noted.  Corneas 
were clear and the iris within normal limits, bilaterally.  
Fundi examination revealed both eyes were pink and the 
maculae were normal.  The anterior chamber of the eye 
reflected a few cells, "cu" (chronic undifferentiated?).  
The assessment was history of chronic recurrent iritis in 
both eyes, recently minimal cells  

A September 1998 VA outpatient eye clinic record indicates 
that the veteran was seen with complaints of an iritis flare-
up.  The clinical impression was no recurrent iritis in both 
eyes and no evidence of active iritis that day.  He was doing 
well on his medication and was to consult a private 
ophthalmologist.  The veteran was advised to obtain all eye 
care from one ophthalmologist.  

At his September 1998 personal hearing at the RO, the veteran 
testified that his service-connected iritis had worsened and 
required that he wear glasses.  He described a recent flare-
up of an inflammatory event with blurred vision and pain.  
The veteran reported having inflammation due to iritis 
approximately once or twice a week that caused blurred vision 
and extreme pain, bilaterally.  Two weeks earlier he saw his 
private ophthalmologist, Dr. S., who prescribed medication.  
His decreased vision, due to blurring, required new glasses.  
Additionally, it was indicated that the veteran had problems 
with light sensitivity, as a residual of the iritis, for 
which tinted lenses were to be prescribed, but a VA medical 
center examination could not be performed due to the 
veteran's use of medication.  He was scheduled for 
reexamination in October 1998.   

The veteran consulted Dr. S. in October 1998 and complained 
of itching and watering eyes for the past three weeks with 
some redness at times.  He complained of not seeing well out 
of his current glasses and daily headaches.  Distance visual 
acuity without correction was 20/60 in his right eye and 
20/50+2 in his left eye.  Pupils were equal, round and 
reactive to light (PERRL).  Extraocular movement and central 
field of vision were full, bilaterally.  Sclera and 
conjunctiva were quiet in both eyes, tear film was normal, 
the orbit had no proptosis, lashes/lids were clean, the 
cornea and lens were clear and the iris within normal limits 
in each eye.  Fundus examination revealed the vitreous was 
clear, bilaterally; discs were pink and maculae, periphery 
and blood vessels normal, bilaterally.  The assessment was 
recurrent iritis, bilaterally, that was quiet, and 
unexplained blurred vision-maculae and nerves appear (normal? 
-writing unclear).

An October 1998 VA record indicates that the veteran was 
examined for new eyeglasses.

In January 1999, Dr. S. examined the veteran.  According to 
the record, the veteran had iritis three times in 1998.  The 
conjunctiva/sclera and cornea had no problem, there was no 
defect in the iris, the lens was clear and the anterior 
chamber of the eye was deep quiet.  There was full motility 
and pupils were negative.  Fundus examination showed discs 
were pink and maculae were normal, bilaterally.  The 
assessment was history of chronic recurrent iritis, 
bilaterally; presently minimal cells, bilaterally.  
Medication was prescribed.  On an undated separate record of 
diagnoses, "[a]cute &[s]ubacute [I]ritis" was circled. 

A November 2000 private medical record indicates that the 
veteran was seen with complaints of left eye watering and 
burning and had a history of iritis in that eye.  Visual 
acuity (apparently corrected) was 20/25, bilaterally.  Left 
eye iritis was noted.

At his November 2000 Board hearing, the veteran testified 
that his service-connected bilateral iritis was an active 
process for which he was just treated and caused pain and 
watering, especially in the left eye, and light sensitivity.  
He said the eye disability impaired his ability to work.  
Prescribed medication for iritis included eye drops.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service- 
connected back disability, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2000).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, i.e., "staged" ratings.).  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran's service-connected bilateral iritis is evaluated 
as noncompensable under 38 C.F.R. § 4.84, Diagnostic Code 
6003.  According to Diagnostic Code 6009, ratings for 
unhealed eye injuries and other diseases of the eyes listed 
in Diagnostic Codes 6000 through 6008 (uveitis, keratitis, 
scleritis, iritis, cyclitis, choroiditis, retinitis, recent 
intra-ocular hemorrhage and detachment of the retina), in 
chronic form, are to be rated from 10 to 100 percent under 
the criteria for impairment of visual acuity or field loss, 
pain, rest-requirements or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology, with 10 percent being the minimum rating during 
active pathology.  38 C.F.R. § 4.84a, Diagnostic Codes 6003, 
6009.

A compensable rating for loss of visual acuity requires that 
corrected vision be 20/40 in one eye and 20/50 in the other.  
38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079 (2000).

Upon review of the evidence of record, the Board finds that 
the minimum 10 percent disability rating is warranted for the 
veteran's bilateral iritis.  Private medical records dated 
from October 1998 to November 2000 noted a history of 
chronic, recurrent iritis and diagnosed acute and subacute 
iritis and a private ophthalmic medical record dated in 
August 1998 noted a history of recurrent iritis, although a 
VA treatment record dated in September 1998 noted no 
recurrent iritis and no evidence of active iritis.  He has 
complained of pain and watering eyes, recently worse in his 
left eye and light sensitivity and blurred vision, 
bilaterally. Under the criteria of Diagnostic Codes 6003 and 
6009, chronic iritis is to be rated at the minimum 10 percent 
rating if it is chronic.  As the medical evidence is, at the 
very least, in equipoise as to whether the veteran's iritis 
is shown to be recurrent and, therefore, chronic, and 
resolving the benefit of the doubt in the veteran's favor, 
the Board finds that a 10 percent disability is warranted for 
the service-connected bilateral iritis.   38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.84, Diagnostic Codes 6003, 
6009.  

Diagnostic Code 6009 further provides that the assignment of 
a minimum 10 percent rating during active pathology, but that 
additional ratings between 10 percent and 100 percent may be 
assigned based on the severity of the active pathology 
manifested.  However, the Board concludes that the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 10 percent, as there is no 
medical evidence of impairment of visual acuity or field 
loss, pain, rest-requirements or episodic incapacity to 
warrant a higher rating.  38 U.S.C.A. § 5107.  
In order to warrant even the minimal compensable rating of 10 
percent for impaired vision, the veteran would have to 
demonstrate a minimum corrected vision of 20/50 in his 
service-connected eyes.  See 38 C.F.R. § 4.75, 4.84a, 
Diagnostic Codes 6078, 6079.  The most recent private medical 
record, dated in November 2000, revealed corrected vision of 
no worse than 20/25, bilaterally.  Thus, a higher rating is 
not warranted for impaired vision.  

The Board has considered the veteran's testimony regarding 
his pain, discomfort and impaired vision associated with his 
service-connected bilateral iritis.  As noted above, the 
veteran simply has not demonstrated a minimum corrected 
vision of 20/50 in his service-connected eyes to warrant a 
compensable rating.  See 38 C.F.R. § 4.84a, Diagnostic Codes 
6078, 6079.  

Accordingly, resolving the benefit of the doubt in the 
veteran's favor to this extent, the Board finds that since 
the veteran filed his claim, the service-connected bilateral 
iritis warrants a 10 percent evaluation.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.84, Diagnostic Code 6003; 
Fenderson.  However, the preponderance of the evidence is 
against a rating in excess of 10 percent, based upon the 
veteran's loss of visual acuity. 




ORDER

Entitlement to a 10 percent disability rating for bilateral 
iritis is granted, subject to the laws and regulations 
governing the award of monetary benefits.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

